Citation Nr: 1739262	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder and secondary depressive disorder NOS (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from April 2003 to December 2006, and his decorations included the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Denver, Colorado, Regional Office.  

In April 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In June 2016, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development and there has been substantial, if not full, compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by Veteran's statements and the evidence associated with the claims folder during the pendency of the appeal, and such claim is included Title Page.  See Rice v. Shinseki, 22 Vet. App. 447(2009).

Although the Veteran has not filed a specific claim for SMC, given the determinations discussed below and the disability evaluations assigned to other service connected conditions, the Board properly has jurisdiction over a claim seeking entitlement to SMC.  See Bradley v. Peake, 22 Vet. App. 280, 294(2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"); see also Buie v. Shinseki, 24 Vet. App. 242(2011). 


FINDINGS OF FACT

1.  For the entire period under review, the Veteran's psychiatric disability has not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  Resolving all reasonable doubt in his favor, the Veteran has been unemployable solely as a result of his service-connected psychiatric disability. 

3.  Since July 25, 2014, the Veteran had service connected disabilities other than PTSD that yielded a combined disability rating in excess of 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU rating due to PTSD have been met. 38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

3.  Since July 25, 2014, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.350 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's June 2016 remand directives.  See D'Aries.  

Psychiatric Disability Claim

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 9411 provides for the following disability evaluations for psychiatric disabilities.  Under the diagnostic criteria, a 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A higher GAF score reflects less impairment.

An April 2012 VA neuropsychological evaluation documented evidence of moderate-to-moderately severe emotional distress, unusual beliefs, unusual perceptual experiences, hallucinations, an underlying negative self-image, difficulty with intimate interpersonal relationships, and significant depressive and anxiety.  The VA medical professional also noted that the Veteran felt alienated from others, had problems with relating to others and was reluctant to become involved in a deep interpersonal relationship.

A June 2012 VA examination notes the Veteran's account of reflects the Veteran's account of psychiatric symptomatology, including paranoia, auditory hallucinations, hypervigilance, recurrent intrusive thoughts/flashbacks, impaired sleeping, and self-isolative behaviors.  The examiner further noted that the Veteran denied any homicidal or suicidal ideations and had not worked for approximately one year.  On mental status examination, the Veteran was noted as presenting a quite restricted affect, a thought process that was unusual, idiosyncratic and not adequately continuous; however, the Veteran was deemed able to able to maintain activities of daily living, including personal hygiene.  The Veteran's GAF was 50.  

A February 2014 VA mental health assessment notes that the Veteran's account of psychiatric symptomatology, including anxiety, panic, and fear, that he felt were no longer manageable.  The Veteran also relayed living in the mountains for three years, which the VA medical professional noted as being consistent with avoidance symptomatology.  At this time, the Veteran also reported having no intent to harm himself or others but indicated he would defend himself if provoked/attacked.  The VA medical professional reported that the Veteran had difficulties with complying with prescribed medications and following treatment recommendations.  The Veteran also demonstrated an increased withdrawal from friends, friends, and society, as well as impaired sleep patterns.   

An August 2016 VA examination report details the Veteran's continued account of psychiatric symptomatology, including anxiety, chronic impaired sleep, and suspiciousness of others.  The examiner further noted that the Veteran continued to present with recurrent, involuntary, intrusive thoughts; avoidance behaviors; a negative self-image; markedly diminished interest, or participation, in previously enjoyable activities; hypervigilance; exaggerated starter response; impaired judgement; difficulty establishing and maintaining work and social relationships; and difficulties adapting to stressful circumstances.  

While not reported in detail, the VA, VetCenter, and private psychiatric treatment records associated with the claims folder are generally consistent with the findings and symptomatology detailed herein and has also been considered.  

	Merits

Based on the Veteran's competent account of psychiatric manifestations and all the evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's PTSD symptomatology most closely approximates a 70 percent disability rating and no more.

The Veteran provides a competent and credible account of psychiatric symptomatology, including depression, paranoia, and hallucinations.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the statements of his mother are generally consistent with, and tend to independently corroborate, the Veteran's report of psychiatric symptoms.  

Although the evidence indicates that the Veteran's psychiatric symptomatology, at least in part, results in total occupational impairment, this alone is not sufficient to establish entitlement to a 100 percent schedular rating.  Significantly, the Veteran maintains a relationship with his mother, as she testified to at his April 2016 Board hearing.  Further, as documented in a February 2014 VA treatment record and other records, the Veteran tends to self-isolate and have some difficulty establishing and maintaining social relationships but he has some relationships with friends.  Accordingly, the Veteran is not totally socially impaired. 

Additionally, there is evidence that the Veteran's psychiatric disability manifests in paranoia, visual and auditory hallucinations, as documented in the April 2012 VA neuropsychological evaluation and June 2012 VA examination, but the evidence does not support a reasonable finding that these manifestations are persistent in nature.  While the August 2016 VA examination report is consistent with other evidence that the Veteran's psychiatric disability results in impairments associated with his thoughts and communication, the Board finds the nature and severity of such impairment is sufficiently contemplated in the criteria of the presently assigned rating for the disability.  The Board also finds that the Veteran's report of being willing to defend himself, at a February 2014 VA treatment, and the numerous records of his pre-service suicidal attempts do not establish that the Veteran has demonstrated a persistent danger of hurting himself or others.  Additionally, to the extent the record documents the Veteran's inability to perform some activities of daily living (e.g., unimpaired sleeping) the frequency and severity of such manifestations is not of the nature and extent contemplated by the criteria for a 100 percent rating.  What is more, the evidence does not reflect that the Veteran has presented with a disorientation of time or place nor memory loss associated with his name, occupation or the names of close relatives.  

For the entire period under review, the Board finds that the nature, extent, and severity of the Veteran's psychiatric disability has never been most closely approximated by the criteria contemplated for a 100 percent schedular rating.  Thus, a rating in excess of 70 percent is not warranted.  

TDIU Claim

As previously indicated, the Board finds that the evidence of record, including the statements of the Veteran made throughout the pendency of the appeal, have reasonably raised a claim seeking entitlement to a TDIU rating.  See Rice.  

A TDIU may be assigned where the schedular rating is less than total when, in the judgment of the Board, the Veteran is disabled and unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).

Although the Board has denied the claim seeking entitlement to a rating in excess of 70 percent for the entire period under review, the Board finds that the Veteran has met the threshold schedular requirements for an award of TDIU benefits, under 38 C.F.R. § 4.16(a).  

Presently, the evidence of record sufficiently establishes that the Veteran was unemployed prior to his June 2012 VA examination and has not been otherwise gainfully employed during the pendency of the appeal.  

The Board also finds that the Veteran has relayed a competent account as to the impact his psychiatric symptomatology has on his employability and ability to obtain any such employment.  See Buchanan.  His account as to these matters has been generally constant and tends to be corroborated by the medical evidence of record.  For example, the August 2016 VA examination specifically indicates the Veteran's psychiatric disability manifests in disturbances of motivation and mood, intermittently illogical, obscure or irrelevant speech, impaired judgement, and difficulty adapting to stressful circumstances.  What is more the June 2012 VA examination report details the Veteran's continued severe impairment associated with establishing and maintaining occupational relationships and completing related tasks.  Considering all evidence of record and resolving all reasonable doubt in his favor, the Board finds that the evidence of record sufficiently establishes that the Veteran is rendered unemployable solely due to his service connected psychiatric symptoms (regardless of any impairment caused by any other service-connected conditions or nonservice-connected conditions).  See Washington v. Nicholson, 19 Vet. App. 362, 367-68(2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence)

In light of the aforementioned factors and other relevant evidence of record, the Board finds that based solely on his service connected psychiatric symptomatology, the Veteran is entitled to TDIU benefits.  Thus, a TDIU rating is warranted due to PTSD.  

SMC Claim

As noted above, the rating on appeal encompassed the Veteran's claim for an increased rating for a psychiatric disability and, based on Rice, a claim for TDIU.  The Board denied a schedular rating in excess of 70 percent for the Veteran's service-connected psychiatric disability and granted a TDIU rating and must also consider whether the Veteran is entitled to SMC benefits at the housebound rate to fulfill VA's "well established" duty to maximize the Veteran's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250(2011); AB v. Brown, 6 Vet. App. 35, 38(1993); see also Bradley v. Peake, 22 Vet. App. 280(2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).

Special monthly compensation at the housebound rate under is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute. Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250(2010). 

Presently, service is in effect for the following disabilities, at the present disability levels, including the rating addressed herein:  (I) PTSD, rated 70 percent disabling, since May 24, 2012; (II) right knee chondromalacia patella, rated 10 percent disabling, since December 12, 2006; (III) left knee chondromalacia patella, rated 10 percent disabling, since December 12, 2006; (IV) tinnitus, rated 10 percent disabling, since December 12, 2006; (V) status post head trauma with residual posttraumatic headaches and balance difficulties, rated 10 percent disabling, since December 12, 2006; (VI) right lower extremity large fiber sensory neuropathy, rated 10 percent disabling, since September 25, 2007; (VII) left lower extremity large fiber sensory neuropathy, rated 10 percent disabling, since September 25, 2007; (VIII) right ankle peroneal tendonitis, rated as noncompensable prior to July 25, 2014, and 10 percent disabling, since July 25, 2014; (IX) left ankle peroneal tendonitis, rated as noncompensable, prior to July 25, 2014, and 10 percent disabling since July 25, 2014; and other various disabilities rated as noncompensable.  (Note: With regard to VIII and IX, prior to July 25, 2014, the respective disabilities were rated 100 percent disabling pursuant to 38 C.F.R. § 4.30 and SMC benefits granted-thus these periods will not be considered in the analysis to follow.)  Additionally, as detailed above, the Board granted a TDIU rating based solely on PTSD.  

Although PTSD has not been rated 100 percent disabling, the Board granted a TDIU rating based only on the manifestations of the disability, meaning for SMC purposes PTSD satisfies the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 251; see also Bradley, 22 Vet. App. at 293.  Thus, at this time and given the absence of any evidence or assertion that he is permanently housebound, the Board must determine whether the Veteran's other service connected disabilities, combined or separately, are ratable at 60 percent.

As it relates to the period under review, prior to July 25, 2014, the Veteran's service-connected disabilities, other than PTSD, result in a combined 50 percent disability evaluation.  VA regulations detail the manner in which disability evaluations are to be combined and, in this matter, this only involves 38 C.F.R. § 4.25-the Combined Rating Table.  Pursuant to this regulation, combining the respective 10 percent disability evaluations for right and left knee disabilities; the 10 percent disability evaluation for tinnitus; the 10 percent disability evaluation for status post head trauma with residual posttraumatic headaches and balance difficulties; and the respective 10 percent disability evaluations for right and left lower extremity neurological disabilities, yields a 46.2 disability evaluation.  38 C.F.R. §§ 4.25, 4.26.  Thereafter, this number is rounded up to 50 percent, the nearest number divisible by ten.  38 C.F.R. § 4.25(a). 

Since July 25, 2014, the Veteran's respectively service-connected disabilities, other than PTSD, result in a combined 70 percent disability evaluation.  For this period combining the disabilities enumerated in the preceding paragraph and the respective 10 percent disability evaluations for right and left ankle peroneal tendonitis, yields a combined 69.3 disability evaluation.  38 C.F.R. §§ 4.25, 4.26.  Thereafter, this number is rounded up to 70 percent, the nearest number divisible by 10.  

In sum, since July 25, 2014, the Veteran had (I) PTSD symptomatology alone was of such a severity that the condition produced unemployability, warranting the assignment of a TDIU and satisfying the requirement of a service connected disability rated as total for SMC purposes; and (II) additional service connected disabilities that resulted in a combined rating in excess of 60 percent.  Accordingly, as of July 25, 2014, the criteria for SMC at the housebound rate were met.  

Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective July 25, 2014.  


ORDER

A disability rating in excess of 70 percent for PTSD is denied.  

A TDIU rating is granted, subject to the law and regulations governing the payment of monetary benefits. 

Since July 25, 2014, special monthly compensation at the housebound rate, under 38 U.S.C.A. § 1114(s), is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


